Citation Nr: 1019249	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-10 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome (PFS) of the right knee.

4.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome (PFS) of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to 
December 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran's residuals of a right ankle sprain are related to 
active service.

2.  The preponderance of the evidence indicates that the 
Veteran's residuals of a left ankle sprain are related to 
active service.

3.  The Veteran's right knee PFS does not manifest in 
ankylosis, recurrent subluxation or lateral instability, 
range of motion on flexion limited to 30 degrees, or range of 
motion on extension limited to 10 degrees.

4.  The Veteran's left knee PFS does not manifest in 
ankylosis, recurrent subluxation or lateral instability, 
range of motion on flexion limited to 30 degrees, or range of 
motion on extension limited to 10 degrees.




CONCLUSIONS OF LAW

1.  A right ankle disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).

2.  A left ankle disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).

3.  The criteria for an evaluation in excess of 10 percent 
for right knee PFS have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2009). 

4.  The criteria for an evaluation in excess of 10 percent 
for left knee PFS have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall...take due account of the 
rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the 
notice required under the VCAA, the letter was signed by the 
Veteran during August 2005, prior to the initial adjudication 
of the claims.  The Board notes that the Veteran indicated in 
a March 2007 letter that he did not receive the 
aforementioned VCAA letter.  Clearly, this is not the case as 
the letter is signed by the Veteran as part of his 
participation in the Benefits Delivery at Discharge Program.

The record reflects that service treatment records and post-
service treatment records have been obtained and that the 
Veteran has been afforded appropriate VA authorized 
examinations.  The Veteran has not identified any other 
evidence that could be obtained to substantiate any of these 
claims.  The Board also is unaware of any such outstanding 
evidence.  Therefore, the Board is satisfied that the 
originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

The Board additionally notes that the Veteran has been 
provided all required notice and that the evidence currently 
of record is sufficient to substantiate his claim for service 
connection for his ankles.  Therefore, no further development 
with respect to the matter decided herein is required under 
38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2009) or 38 
C.F.R. § 3.159 (2009).

Accordingly, the Board will address the merits of the claims.

Service Connection Claims

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's induction records are silent for any mention of 
bilateral ankle disabilities.  The Veteran's service 
treatment records indicate complaints of pain in his left 
ankle during June 2005.  

The Board notes that the October 2005 VA authorized pre-
discharge examination indicates that the Veteran had 
diagnoses of bilateral ankle sprains; subjectively, he had a 
history of ankle sprains and objectively he had a decreased 
range of motion.

Thus, the Veteran should be service-connected for his 
bilateral ankle disabilities as he had in-service diagnoses 
of such conditions at his pre-discharge VA authorized 
examination and he continues to have complaints of bilateral 
ankle symptoms.    





Increased Rating Claims

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability are sufficient.  
Above all, a coordination of rating with impairment of 
function will be expected in all cases.  38 C.F.R. § 4.21 
(2009).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  However, this 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected disabilities.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.

Under Diagnostic Code 5003 degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  With any form of 
arthritis, painful motion is an important factor.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59. 

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2009).
 
Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 
 
Limitation of extension of the leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Turning to the evidence of record, the Veteran was afforded 
an October 2005 VA authorized examination.  The Veteran 
complained of popping going up and down stairs; aching; his 
knee being hot to touch after work and sitting to rest; with 
functional impairment being difficulty walking or running 
more than one mile, climbing stairs, or kneeling.  There was 
no incapacitation and treatment was with ibuprofen.  The 
examiner indicated there was no edema in the lower 
extremities; gait was normal; posture was normal; general 
appearance was normal; no crepitus bilaterally; no ankylosis; 
joint function was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use; negative drawer and McMurray sign 
bilaterally; with range of motion bilaterally being 0 to 125 
degrees and normal x-rays.  The Veteran was diagnosed with 
bilateral PFS; subjective he had some discomfort and 
objective he had some decreased range of motion.  

The Veteran was afforded an additional VA examination during 
March 2009.  The Veteran indicated he had constant pain in 
the retropatellar areas which was localized; aching and 
cramping pain at 8/10; relieved by rest and ibuprofen.  The 
Veteran reported he had weakness, stiffness, swelling, heat, 
redness, giving way, lack of endurance but without locking, 
fatigability or dislocation;  the Veteran indicated that he 
received no treatment for these conditions; was never 
hospitalized and had no surgery for his knees.  The 
functional impairment was difficulty with prolonged standing, 
walking and sitting without significant pain.  The Veteran's 
gait and posture were normal with no assistive devices.  The 
Veteran's right knee had tenderness but with no edema, 
effusion, weakness, redness, heat, guarding of movement, or 
subluxation.  The Veteran's left knee had tenderness and 
crepitus but with no edema, effusion, weakness, redness, 
heat, guarding of movement, subluxation, genu recurvatum and 
no locking pain.  Range of motion bilaterally was 0 to 140 
degrees with pain occurring at 90 degrees.  Bilaterally, 
there was no additional limitation due to pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use; anterior and posterior cruciate ligaments 
stability testing was normal; medial and lateral collateral 
ligaments stability testing was normal; and the medial and 
lateral meniscus test was normal; with x-ray findings within 
normal limits.  The effect on the Veteran's usual occupation 
and daily activity was indicated as mild.

The evidence shows that the range of motion of the Veteran's 
knee, including any limitation of motion due to pain, is 
currently at the noncompensable level.  SeeDeLuca v. Brown, 8 
Vet. App. 202 (1995).  Moreover, as a compensable rating is 
not warranted under either code, it therefore follows that 
separate ratings under Diagnostic Codes 5260 and 5261 are not 
warranted.  See VAOPGCPREC 9-2004.
 
There has been no objective evidence of recurrent subluxation 
or lateral instability.  Thus, entitlement to a higher rating 
under Diagnostic Code 5257 is not warranted.  Further, as 
instability is not shown, a separate rating for arthritis and 
instability cannot be assigned.  See VAOPGCPREC 23-97; 
VAOPGCPREC 9-98. 
 
In summary, the weight of the evidence demonstrates that the 
objective findings and the Veteran's subjective complaints 
regarding his pain with bilateral PTF are adequately 
addressed by the 10 percent ratings presently assigned.  
Thus, the criteria for higher evaluations have not been more 
nearly approximated.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's PFS of the knees warranted a higher rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2009).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his PFS of the knees and that 
the manifestations of the disability are consistent with 
those contemplated by the schedular criteria.  Accordingly, 
the Board has concluded that referral of this case for extra-
schedular consideration is not in order.


ORDER

Entitlement to service connection for residuals of a right 
ankle sprain is granted.

Entitlement to service connection for residuals of a left 
ankle sprain is granted.

Entitlement to an initial rating in excess of 10 percent for 
patellofemoral syndrome (PFS) of the right knee is denied.

Entitlement to an initial rating in excess of 10 percent for 
patellofemoral syndrome (PFS) of the right knee is denied.




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


